     Case 9:19-cv-00085-DWM Document 127 Filed 08/13/20 Page 1 of 5


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION


KATHERINE GUINNANE, individually,                   CV 19–85–M–DWM
and as Personal Representative for the
Estate of EDWIN GUINNANE, and
GUINNANE RANCH LLC,
                                                        OPINION
                   Plaintiffs,                         and ORDER

      vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS, EAN HOLDINGS, LLC,
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR, and
JOHN DOES 1-5,

                Defendants.
________________________________

EAN HOLDINGS, LLC, and
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR,

                   Cross-Claimants,

      vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS,

                  Cross-Defendant.


                                      1
       Case 9:19-cv-00085-DWM Document 127 Filed 08/13/20 Page 2 of 5


      This is an action for wrongful death and personal injury arising out of an

automobile crash on Highway 41 in Jefferson County, Montana. In July 2015, a

Dodge truck pulling a horse trailer owned by Guinnane Ranch, LLC and driven by

Edwin Guinnane was involved in a collision with a Dodge Journey driven by

Robert Dobbins. The Journey was leased from Defendant Enterprise RAC of

Montana and Wyoming and owned by Defendant EAN Holdings (collectively

“Enterprise” or “Enterprise Defendants”). Both Edwin and Robert were killed.

Their wives, Katherine and Nancy, each suffered serious injuries. Katherine, on

behalf of herself and her husband’s estate, in conjunction with Guinnane Ranch,

LLC (collectively “Plaintiffs”) sued Nancy Dobbins, as Personal Representative

for the Estate of Robert Dobbins (“Dobbins”), alleging negligence (Count 1) and

negligence per se (Count 2). (Doc. 16.) Plaintiffs also sued Enterprise, alleging

negligent maintenance (Count 3) and seeking punitive damages (Count 4). (Id.) In

the present motion, Plaintiffs seek to compel the Enterprise Defendants to produce

financial information. (Doc. 62.) Argument was heard on August 12, 2020. (See

Min. Entry, Doc. 122.) For the reasons discussed on the record and as explained

below, the motion is granted.

                                    ANALYSIS

      “Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Upon a party’s

failure to disclose requested information, the requesting party may move to compel
                                         2
       Case 9:19-cv-00085-DWM Document 127 Filed 08/13/20 Page 3 of 5


the opposing party to produce the requested discovery materials. Fed. R. Civ. P.

37(a)(1). Specifically, a party’s failure to answer an interrogatory, or to respond to

a request for production are grounds for obtaining an order compelling disclosure.

Fed. R. Civ. P. 37(a)(3)(B). Based on the liberal discovery policies of the Federal

Rules of Civil Procedure, a party opposing discovery carries a “heavy burden” of

showing why discovery should not be allowed. Blankenship v. Hearst Corp., 519

F.2d 418, 429 (9th Cir. 1975). In ruling on a motion to compel, “[b]road discretion

is vested in the trial court to permit or deny discovery.” Hallett v. Morgan, 296

F.3d 732, 751 (9th Cir. 2002).

      Plaintiffs assert a punitive damage claim against Enterprise. (Doc. 16 at

¶¶ 44–46.) They insist they are entitled to discover information about the

Enterprise Defendants’ financial condition and seek to compel the Enterprise

Defendants to produce federal income tax returns from 2015 to the present

(Request for Prod. No. 22) and financial statements from January 1, 2015 to the

present (Request for Prod. No. 23), as well as state the value of their assets and

liabilities (Interrogatory No. 17). The Enterprise Defendants initially declined to

produce any of the requested information on the grounds that Plaintiffs’ punitive

damages claim lacks merit and, even if it succeeds, Plaintiffs are only entitled to

limited financial information. (See Doc. 63-1 at 3.) But, on July 8, 2020,

Enterprise RAC produced a single unaudited “balance sheet” as of April 30, 2020.


                                          3
       Case 9:19-cv-00085-DWM Document 127 Filed 08/13/20 Page 4 of 5


(See Doc. 65 (sealed).) EAN Holdings has not produced any responsive

information.

      While the Enterprise Defendants are correct that their financial status is not

admissible to prove liability for punitive damages, see Mont. Code Ann. § 27–1–

221(7)(a), discoverability is distinct from admissibility. As this Court has

previously stated, “[w]here a claim for punitive damages is made . . . a party’s

financial status is relevant to the subject matter of the action and thus a proper

subject of pretrial discovery.” Baker v. CNA Ins. Co., 123 F.R.D. 322, 330 (D.

Mont. 1988). Moreover, most of the Enterprise Defendants’ arguments go to the

merits of the punitive damages claim, not the specific question of disclosure. Even

if discoverability of the financial information depended on Plaintiffs’ punitive

damages claim surviving summary judgment—which it does not—Plaintiffs have

met that threshold as explained in the Court’s summary judgment order. (See Doc.

124.) Thus, Plaintiffs are entitled to the financial information at issue, with the

caveat that such information may not be used unless and until the jury determines

punitive damages should be awarded. Given defendant’s desire to keep the

information out of the public record the parties previously entered a stipulation that

satisfies defendant’s concern.

      The next inquiry then is the scope of the disclosure. The Enterprise

Defendants insist that the limited snapshot of value provided in Enterprise RAC’s

April 2020 financial statement is sufficient. (See Doc. 65.) But they must provide
                                           4
       Case 9:19-cv-00085-DWM Document 127 Filed 08/13/20 Page 5 of 5


sufficient information to “constitute a reliable basis” for determining their net

worth. See Blue Ridge Homes, Inc. v. Thein, 191 P.3d 374, 387 (Mont. 2008).

Plaintiffs’ discovery requests are sufficiently limited in scope to meet that goal.

                                    CONCLUSION

      Accordingly, IT IS ORDERED that Plaintiffs’ motion to compel (Doc. 62) is

GRANTED. Both Enterprise Defendants must respond to Request for Production

Nos. 22 and 23 and Interrogatory No. 17 within ten (10) days of this Order.

Plaintiffs’ are awarded their fees and costs in the amount of $4,609.00. See Fed. R.

Civ. P. 37(a)(5); (Doc. 112 at 4; Doc. 112-4.)

                 13th day of August, 2020.
      DATED this ___



                                                                  14:07 PM
                                        ___________________________
                                        Donald W. Molloy, District Judge
                                        United States District Court




                                           5
